Case 2:20-cv-12502-SFC-EAS ECF No. 11, PageID.818 Filed 02/11/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


SEAN MICHAEL RYAN, #787263,

                       Plaintiff,

                                                     CASE NO. 2:20-CV-12502
v.                                                   HONORABLE SEAN F. COX

MICHIGAN, et al.,

                  Defendants.
____________________________________/

               ORDER OF DEFICIENCY FOR FAILURE TO COMPLY
         WITH RULE 8 OF THE FEDERAL RULES OF CIVIL OF PROCEDURE

I.       INTRODUCTION

         Michigan prisoner Sean Michael Ryan (“Plaintiff”), confined at the G. Robert Cotton

Correctional Facility in Jackson, Michigan, filed a pro se civil rights complaint pursuant to 42

U.S.C. § 1983, as well as an application to proceed without prepayment of the filing fee for this

action and a motion to stay the proceedings. In his nearly 700-page complaint, Plaintiff essentially

challenges the medical care, pain treatment, and accommodations that he has received in multiple

state prisons over the last 10 years. He names more than 360 defendants, including the State of

Michigan, the Michigan Department of Corrections (“MDOC”), Corizon Healthcare, current and

former MDOC directors, prison wardens, prison employees, and medical personnel, in this action

and he seeks injunctive relief and monetary damages. ECF No. 1.1 The Court initially dismissed

the case pursuant to the three strikes rule, ECF No. 4, but has since reconsidered its decision,



     1
    The Court notes that Plaintiff has not provided copies of his complaint for service upon the
defendants.
Case 2:20-cv-12502-SFC-EAS ECF No. 11, PageID.819 Filed 02/11/21 Page 2 of 5




reopened the case, ECF No. 8, and granted Plaintiff leave to proceed without prepayment of the fees

and costs for this action. ECF No. 10.

II.       DISCUSSION

          Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is required to sua

sponte dismiss an in forma pauperis complaint before service on a defendant if it determines that

the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. 42 U.S.C. § 1997e(c); 28

U.S.C. § 1915(e)(2)(B). The Court is similarly required to dismiss a complaint seeking redress

against government entities, officers, and employees which is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A. A complaint is frivolous if it lacks an arguable basis in law

or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325

(1989).

          A pro se civil rights complaint is to be construed liberally. Haines v. Kerner, 404 U.S. 519,

520-21 (1972). Nonetheless, Federal Rule of Civil Procedure 8(a) requires that a complaint set forth

“a short and plain statement of the claim showing that the pleader is entitled to relief,” as well as “a

demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). This notice pleading standard does not

require “detailed” factual allegations, but does require more than the bare assertion of legal

principles or conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned,

the defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                                                   2
Case 2:20-cv-12502-SFC-EAS ECF No. 11, PageID.820 Filed 02/11/21 Page 3 of 5




“Factual allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Twombly,

550 U.S. at 555-56 (citations and footnote omitted).

       To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) he was

deprived of a right, privilege, or immunity secured by the federal Constitution or laws of the United

States; and (2) the deprivation was caused by a person acting under color of state law. Flagg Bros.

v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

       As noted, Plaintiff’s complaint consists of nearly 700 pages, names over 360 defendants,

involves allegations concerning his medical care and accommodations and related issues at several

prisons, and spans a 10-year period. Federal Rule of Civil Procedure 8(a), however, requires that

a complaint set forth “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). A complaint violates Rule 8(a) and is subject to dismissal when

it “is so verbose that the Court cannot identify with clarity the claim(s) of the pleader and adjudicate

such claim(s) understandingly on the merits.” Harrell v. Directors of Bureau of Narcotics &

Dangerous Drugs, 70 F.R.D. 444, 446 (E.D. Tenn. 1975); see also Plymale v. Freeman, 930 F.2d

919, 1991 WL 54882, *1 (6th Cir. Apr. 12, 1991) (district court did not abuse its discretion in

dismissing “rambling” 119-page complaint); Smith v. Smith, No. 06-11738, 2006 WL 3511565, *4-6

(E.D. Mich. Dec. 5, 2006) (adopting magistrate judge’s report and dismissing prisoner civil rights

complaint for failure to comply with Rule 8(a)(2)); accord Flayter v. Wisconsin Dep’t of Corr., 16

F. App’x 507, 509 (7th Cir. 2001) (dismissing 116-page complaint pursuant to Rule 8(a)(2)); Vicom,

Inc. v. Harbridge Merchant Svs., Inc., 20 F.3d 771, 775-76 (7th Cir. 1994) (criticizing district court

for declining to dismiss amended complaint with prejudice pursuant to Rule 8(a) and noting that “[a]


                                                   3
Case 2:20-cv-12502-SFC-EAS ECF No. 11, PageID.821 Filed 02/11/21 Page 4 of 5


complaint that is prolix and/or confusing makes it difficult for the defendant to file a responsive

pleading and makes it difficult for the trial court to conduct orderly litigation); Jennings v. Emry,

910 F.2d 1434, 1436 (7th Cir. 1990) (stating that a complaint “must be presented with clarity

sufficient to avoid requiring a district court or opposing party to forever sift through its pages”);

Michaelis v. Nebraska State Bar Ass’n, 717 F.2d 437, 438-39 (8th Cir. 1983) (per curiam) (affirming

dismissal of 98-page complaint where “[t]he style and prolixity of these pleadings would have made

an orderly trial impossible”).

        Plaintiff’s nearly 700-page complaint against more than 360 defendants at various prisons

covering allegations of improper conduct over a 10-year period fails to comply with Rule 8(a). The

complaint involves a myriad of claims, dates, and factual allegations against the defendants which

are difficult to review. Plaintiff has not submitted a clear and concise statement of factual

allegations of unconstitutional conduct against each of the defendants. Due to the voluminous nature

of the complaint, the Court cannot readily ascertain the factual specifics for each of Plaintiff’s claims

or the appropriate defendant/defendants for them, let alone determine whether the claims are

properly exhausted and timely filed. Even a cursory review of the complaint is daunting. Neither

the Court nor the defendants should be required to sift through almost 700 pages of materials to

discern the who, what, and where of Plaintiff’s claims and his bases for relief as to 360 defendants.

Consequently, Plaintiff’s complaint is subject to dismissal for failure to comply with Rule 8(a).2

        Given that Plaintiff appears to have significant health issues and his complaint involves his

medical care and accommodations in prison, however, the Court shall not dismiss the case outright,

but shall instead provide Plaintiff with the opportunity to correct his pleading deficiency by filing


   2
     The Court notes that some claims and/or defendants may also be mis-joined in this civil
rights action given the nature and expanse of Plaintiff’s claims and the number and location of
the defendants. See Fed. R. Civ. P. 18(a), 20(a)(2), 21.

                                                   4
Case 2:20-cv-12502-SFC-EAS ECF No. 11, PageID.822 Filed 02/11/21 Page 5 of 5


an amended complaint that complies with Rule 8(a).

III.    CONCLUSION

        For the reasons stated, the Court concludes that Plaintiff’s current civil rights complaint fails

to comply with Rule 8(a) and is subject to dismissal. Rather than dismissing this case, however, the

Court concludes that Plaintiff should have the opportunity to correct his deficiency by filing an

amended complaint. Accordingly, Plaintiff may file an amended civil rights complaint that complies

with Rule 8(a) of the Federal Rules of Civil Procedure within 60 DAYS of the filing date of this

order. That complaint will supercede the current complaint. If he does not do so, the Court shall

dismiss the current complaint without prejudice for failure to comply with Rule 8(a) and close this

case.

        IT IS SO ORDERED.



                                                        s/Sean F. Cox
                                                        SEAN F. COX
                                                        UNITED STATES DISTRICT JUDGE

Dated: February 11, 2021




                                                   5
